Citation Nr: 0635389	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating greater than 10 percent for status 
post partial small bowel resection and repair of lacerations 
to the stomach, colon, and left kidney, as residuals of 
gunshot wound of the abdomen.

2. Entitlement to a rating greater than 30 percent for muscle 
injury to the left lower abdomen (Muscle Group XIX), as 
residuals of a gunshot wound of the abdomen.

3. Entitlement to a rating greater than 40 percent for 
multiple retained metal fragments and a history of low back 
pain and arthritis, as residuals of a gunshot wound of the 
abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
following an April 2003 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's 
February 2003 decision, denying the veteran's claims on the 
merits. This matter was originally on appeal from a February 
2000 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama. The 
veteran had a hearing before the RO in October 2000 and the 
transcript is of record.

Since the CAVC order, the case was remanded by the Board in 
November 2003 and again in July 2005 to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims in accordance with the CAVC 
order, to include obtaining recent medical records and 
affording him more current VA examinations. The requested 
development having been partially completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected conditions.  See 
statement received October 6, 2003. Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 

Moreover, a November 2005 statement from the veteran 
identified treatment received by VA outpatient clinics for 
post-traumatic stress disorder (PTSD) due to stressful in-
service incidents. The issue of entitlement to service 
connection for PTSD is raised by the record and has never 
been considered by the RO. Accordingly, the issue is REFERRED 
to the RO for proper adjudication.

The issue of entitlement to a rating greater than 40 percent 
for multiple retained metal fragments and a history of low 
back pain and arthritis, as residuals of a gunshot wound of 
the abdomen is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Gunshot wound injuries to the abdomen with partial small 
bowel resection, repair of lacerations to the stomach, colon 
and left kidney, are currently manifested by complaints of 
occasional abdominal discomfort, cramps and gastroesophagal 
reflux disorder, but with no serious residuals or abdominal 
abnormalities.

2. The residuals of a deep, penetrating wound of the abdomen 
are manifested by pain, well-healed scars and overall benign 
abdomen muscle injury to Muscle Group XIX.

3. The veteran's gunshot wound residuals, to include both its 
effects to his digestive system and the abdomen, Muscle Group 
XIX, do not present an exceptional or unusual disability 
picture.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a partial bowel resection, repair of lacerations to the 
stomach, colon and kidney, have not been satisfied. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7301 (2006).

2. The criteria for an evaluation in excess of 30 percent for 
residuals of muscle injury to Muscle Group XIX have not been 
satisfied. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.24, 4.40, 4.45, 4.59 and 4.73, 
Diagnostic Code 5319 (2006).

3. The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the claims here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's relevant conditions here are, in essence, 
residuals from the same in-service injury, namely a gunshot 
wound to the abdomen affecting the veteran's internal organs 
and abdominal muscles (as well as his lower back, which is 
discussed in the Remand portion of this opinion).

Residuals of a Gunshot Wound of the Abdomen with Partial 
Small Bowel Resection, Repair of Lacerations to the Stomach, 
Colon and Left Kidney

The residuals affecting the veteran's internal organs are 
rated by analogy under Diagnostic Code 7301, pertaining to 
peritoneal adhesions. Under DC 7301 a non-compensable 
evaluation is assigned where symptoms are mild; a 10 percent 
rating is warranted where symptoms are moderate, to include 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention. A 30 percent rating is assigned where symptoms 
are moderately severe, to include partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain. The Board 
observes that the words "mild," "moderate" and "moderately 
severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The veteran underwent a VA examination in September 1999 and, 
more recently, in April 2004. The veteran also submitted July 
2002 private treatment records from Dr. Swain, showing 
treatment for and diagnosis of gastroesophagal reflux 
disease. The private treatment records also indicate tonsil 
and throat problems, secondary to the veteran's reflux. No 
internal organ abnormality, however, was noted other than the 
inflamed tonsils. 

The September 1999 VA examination similarly found evidence of 
gastroesophagal reflux disease, stable with medication. The 
examiner also indicated the veteran's occasional complaints 
of abdominal cramping, but found no measurable abnormality of 
any of the veteran's internal organs or abdomen. 

Most recently, the veteran underwent a VA examination in 
April 2004 where the examiner, similarly, found no measurable 
abnormality. Although the post-laceration to the veteran's 
kidney was noted, as well as his other surgeries, no 
residuals were found. Both scars on the veteran's abdomen 
were noted to be well-healed and overall the abdomen 
examination was described as "benign." The examiner also 
noted the veteran's treatment for reflux disease over the 
last fifteen years as well as his occasional constipation, 
diarrhea and abdominal cramping, treated with occasional 
symptomatic medications.  The examiner noted that although 
the veteran's occasional abdominal discomfort and cramping 
are likely related to internal adhesions, no other 
significant residuals of the abdominal wound and surgery are 
present.

The Board finds the most recent examination compelling. The 
examiner reviewed the entire C-file and the opinion is in 
accord with the outpatient treatment records, the 1999 
examination and Dr. Swain's private treatment records. The 
most recent outpatient treatment records of record, moreover, 
show no current treatment for the veteran's reflux disease or 
any abdominal cramping. There is no evidence of obstruction.

The Board concludes that the symptoms consistently supported 
by the medical evidence do not warrant a disability rating in 
excess of 10 percent. That is, there is evidence that the 
veteran's condition can be moderately painful, but in light 
of the infrequent complaints, the stability of his reflux 
disease with medication and the complete lack of current 
treatment, the veteran's condition cannot be said to amount 
to a moderately severe disability, necessary for a 30 percent 
rating under DC 7301.

A higher rating under any other diagnostic code is also not 
warranted. In general, the schedule of ratings for the 
digestive system, to include diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other. 38 C.F.R. § 4.114. A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. Id.

In this case, the veteran's service medical records indicate 
that the gunshot wound required a "splenectomy, bilateral 
colostomy, partial small bowel resection and repair of 
gastric and renal laceration." He is receiving a separate 30 
percent rating for the splenectomy residuals, and that rating 
is not on appeal here.

Given the nature of the injury, the only other potentially 
relevant diagnostic code is DC 7328 for resection of the 
small intestine.  Resection of the small intestine which is 
symptomatic with diarrhea, anemia, and inability to gain 
weight warrants a 20 percent evaluation. With definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss warrants a 40 percent 
evaluation. 38 C.F.R. § 4.114, Diagnostic Code 7328.

Although the veteran complains of diarrhea, there is no 
medical evidence showing he has anemia or that he has been 
unable to gain weight. In fact, the VA outpatient treatment 
records indicate that he was placed on a diet (due to 
hyperglycemia) and advised to lose weight.  Without anemia 
and inability to gain weight, it simply cannot be said that 
complaints of diarrhea alone are sufficient to warrant a 20 
percent rating under DC 7328.

The note to DC 7328 indicates that if residual adhesions 
constitute the prominent disability after resection of the 
small intestine, the disability should be rated under DC 
7301.  The Board concludes that a 10 percent rating under DC 
7301 most accurately reflects the veteran's predominant 
disability picture. See 38 C.F.R. § 4.114. The manifestations 
of the veteran's digestive condition are infrequent, mild and 
best characterized as due to adhesions (per the 2004 VA 
examiner), which under Diagnostic Code 7328 are directed to 
be rated under DC 7301. 

The Joint Motion also instructed the Board to consider rating 
the veteran's disability under DC 7308, for postgastrectomy 
syndromes. Diagnostic Code 7308 provides a 20 percent 
evaluation for mild postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations. A 40 percent evaluation requires moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss. A 60 
percent evaluation requires severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia. See 38 C.F.R. § 4.114, DC 7308.

The veteran's treatment records simply do not support a 
finding that DC 7308 accurately reflects the veteran's 
predominant disability picture. Indeed the veteran has never 
been diagnosed with a postgastrectomy syndrome, nor have his 
digestive complaints ever included mild circulatory symptoms 
or continuous mild manifestations. Indeed, the most recent 
treatment records show no treatment for epigastric distress. 

Rather, the veteran's very infrequent abdominal cramping 
complaints and reflux disease are the residuals of a stomach 
injury, namely his in-service gunshot wound. Diagnostic Code 
7310, for residuals of stomach injuries, direct ratings to be 
done under DC 7301, which is exactly what was done here. 

The Board again concludes that a 10 percent rating under DC 
7301 most accurately reflects the veteran's predominant 
disability picture. See 38 C.F.R. § 4.114. The manifestations 
of the veteran's digestive condition are infrequent, mild and 
best characterized as residuals of a stomach injury, which 
under Diagnostic Code 7310 are directed to be rated under DC 
7301. 

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Residuals of Injury to Muscle Group XIX

Here, the veteran is rated 30 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5319, which pertains to muscle 
injuries affecting the abdominal wall, or Muscle Group XIX. 
Muscle Group XIX includes the following functions: support 
and compression of abdominal wall and lower thorax; flexion 
and lateral motions of spine; and synergists in strong 
downward movements of arm. Muscle Group XIX includes the 
following muscles: rectus abdominis, external oblique, 
internal oblique, transversalis and quadratus lumborum. 
Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent); and severe (50 percent). 38 
C.F.R. § 4.73, DC 5319. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a). A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Currently, the veteran's disability is 
rated as "moderately severe" under Muscle Group XIX. 

Moderately severe disability of muscles would result from an 
injury that is through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring. The history and complaint 
would be service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. Objective findings would be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

Severe muscle injuries require a history of through and 
through or deep penetrating wounds due to high velocity 
missile or large or multiple low velocity missiles or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intramuscular binding and scarring. The history 
and complaints must include service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound. The record would be of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined, including loss of power, weakness, 
lowered threshold of fatigue, fatigue pain, impairment of 
coordination and uncertainty of coordination. These symptoms 
should be worse than those shown for moderately severe muscle 
disability. Objective findings should include ragged, 
depressed and adherent scars indicating wide damage of muscle 
groups in the missile track. Palpation should show loss of 
deep fascia or muscle substance, or soft, flabby muscles in 
wound area. Muscles should swell and harden abnormally in 
contraction. Tests of strength, endurance or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are signs of severe muscle injury: a) 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intramuscular trauma and explosive effect of the 
missile; b) adhesion of the scar to one of the long bones, 
scapula, pelvic bone, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; c) 
diminished muscle excitability to pulsed electrical current 
in electro-diagnostic tests; d) visible or measurable 
atrophy; e) adaptive contraction of an opposing group of 
muscles; f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; g) induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56.

In the instant case, the Board finds that the veteran's 
service-connected residuals of an in-service gunshot wound to 
the abdomen does not meet or nearly approximate the criteria 
for a rating in excess of 30 percent based upon impairment of 
the affected muscles. 

The history of the veteran's treatment following the gunshot 
wound includes prolonged hospitalization and retained foreign 
bodies on x-ray examination in the lower back. The injury did 
not result in debridement, prolonged infection or any wide 
damage to Muscle Group XIX, or to any other muscle group. In 
short, the Board finds the preponderance of the evidence is 
against finding severe injury to Muscle Group XIX or any 
other muscle group.

Since the filing of his claim, the veteran's complaints with 
regard to the residuals of the gunshot wound seem to 
primarily focus on his low back. Indeed, past VA examinations 
from September 1999 and April 2004 show an overall benign 
abdominal examination with well-healed scars. Recent 
outpatient treatment records show no current treatment for 
the veteran's abdominal muscles, but rather continued 
treatment and management of pain of his lower back. There is 
some objective evidence of functional loss of motion of the 
spine due to pain, but again, the loss is attributed to the 
veteran's low back skeletal condition, not abdominal muscle 
damage. These residuals are already compensated under a 
separate Diagnostic Code. There is no other diagnostic code 
warranting a rating greater than 30 percent for the veteran's 
abdominal muscle injury.

The Joint Motion instructed the Board to consider whether the 
veteran is entitled to a rating greater than 30 percent under 
any other applicable muscle injury rating criteria, 
specifically under DC 5320 for muscle injuries affecting 
Muscle Group XX, or spinal muscles. Muscle Group XX includes 
the following functions: postural support of body; extension 
and lateral movements of spine. Muscle Group XX includes the 
following muscles: sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions). Muscle 
disability under this provision is evaluated differently 
depending on the spinal area. For the cervical and thoracic 
region: slight (0 percent); moderate (10 percent); moderately 
severe (20 percent); and severe (40 percent). 38 C.F.R. § 
4.73, DC 5320. For the lumbar region: slight (0 percent); 
moderate (20 percent); moderately severe (40); and severe (60 
percent). 

In this case, however, although the veteran has low back 
complaints and diagnoses of degenerative disc disease and 
traumatic fusion, there is absolutely no evidence that the 
veteran suffered a spinal muscle injury due to the gun shot 
wound. Rather, service medical records indicate the gunshot 
wound was in the abdomen requiring a splenectomy, bilateral 
colostomy, partial small bowel resection and repair of 
gastric and renal laceration. No spinal muscle repair was 
required. Although medical records show gunshot fragments in 
the veteran's lower back, all muscle damage and treatment 
were focused on the abdomen and digestive organs. 

Even if spinal muscle injury was present, which it is not, 
there is no medical evidence suggesting the injury has 
reached a "severe" level. Although there is x-ray evidence 
of gunshot fragments, that would be the only finding 
indicative of a severe muscle disability, as defined by 
regulation.  No medical record indicates scarring on the bone 
with spithelial sealing or diminished muscle excitability or 
any other sign of significant muscle atrophy.  With the only 
finding of a severe disability present being the retained 
fragments, it cannot be said that this condition approximates 
the level of disability equivalent to severe spinal muscle 
injury.

In short, the Board concludes that the residual muscle 
impairment was solely to the abdominal muscles, not spinal 
muscles, and is not of such a severity as to be equivalent to 
severe disability necessary for establishing entitlement to 
the next higher rating of 50 percent. Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied. As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Extra-Schedular Considerations

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is also not warranted.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

However, the RO did not expressly consider whether an 
extraschedular rating is appropriate for the veteran's 
conditions. When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance. In this case, the 
veteran's due process rights are not violated by this Board 
decision for the following reasons.  

The question of an extraschedular rating is a component of 
the veteran's claims for increased ratings.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required). The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted. The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorders affect his abilities at 
work). Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either condition is 
not warranted.  

In a November 2005 statement, the veteran requested an 
extraschedular evaluation based on the exceptional pain he 
endures. Specifically, the veteran testified that he was 
forced into retirement in 2002 after 20 years working as a 
counselor because it became difficult to concentrate on job 
responsibilities due to pain and he had problems sitting, 
standing or bending for long times. In short, the veteran 
alleges that his conditions made it impossible for him to 
meet the expectations of his supervisor forcing him into 
early retirement.

Past VA examiners, most notably the April 2004 orthopedic 
examiner, have noted the veteran's pain and stiffness inhibit 
his ability to sit, stand or bend for prolonged periods. Most 
of his inhibitions, however, are attributed to his low back 
condition, however, and not his abdominal muscle damage or 
internal organ disease.

The veteran's statements have been considered. The veteran, 
however, does not have "exceptional or unusual" 
disabilities. He is employable for any type of work that does 
not require a lot of walking or manual labor. There is no 
competent evidence of record which indicates that the 
veteran's disabilities have cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care. His symptoms as to both his digestive system 
and abdominal muscle injury, as described above, consist of 
impairment contemplated in the disability ratings that have 
been assigned.  In other words, he does not have any symptoms 
from his service-connected disorders that are unusual or are 
different from those contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's conditions resulted in him retiring early from a 
physically demanding job that is part of the consideration in 
assigning him 10 percent and 30 percent disability ratings 
respectively.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
greater ratings for either of the veteran's conditions.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2004 and September 2005.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage. 

Since the RO assigned the 10 percent and 30 percent 
disability ratings at issue here for the veteran's service-
connected disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal. However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. Although the notice provided 
to the claimant in 2004 and 2005 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and additional SSOCs were 
provided to the veteran in April 2005 and February 2006.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. The Board notes that the veteran did 
reference outstanding outpatient treatment records relevant 
to his low back condition, which are not currently of record. 
The veteran, however, did not indicate that the records 
included any treatment for the issues decided herein nor is 
there any reason to assume they contain relevant information 
as to these claims. That is, the most recent treatment 
records of record, from 2005, contain no treatment as to the 
veteran's reflux disease or abdominal muscle injury. Rather, 
the veteran's medical treatment since April 2004 has largely 
consisted of management of pain for his low back condition.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
April 2004.  That examination complied with the CAVC 
mandates, as the examiner stated the claims file was 
available and reviewed.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's conditions since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for these conditions, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examinations' findings. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  


ORDER

Entitlement to a rating greater than 10 percent for status 
post partial small bowel resection and repair of lacerations 
to the stomach, colon, and left kidney, as residuals of 
gunshot wound of the abdomen, is denied.

Entitlement to a rating greater than 30 percent for muscle 
injury to the left lower abdomen (Muscle Group XIX), as 
residuals of a gunshot wound of the abdomen, is denied.


REMAND

Regrettably, despite the lengthy procedural history, the 
issue of entitlement to an increased rating greater than 40 
percent for multiple retained metal fragments and a history 
of low back pain and arthritis, as residuals of a gunshot 
wound of the abdomen, once again must be remanded because the 
RO did not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). When the Board last remanded the claim in July 2005, 
it was, among other reasons, for the purpose of allowing the 
agency of original jurisdiction (AOJ) to adjudicate the claim 
considering disability ratings for arthritis, something it 
had not previously done despite the veteran raising the issue 
several times. This was not done. The resulting February 2006 
supplemental statement of the case (SSOC) did not notify the 
veteran of the disability ratings pertaining to arthritis nor 
did it consider the relevant rating criteria in its analysis.

The Board also notes that the veteran raised extra-schedular 
considerations in a November 2005 statement. The RO has never 
considered extra-schedular considerations and, therefore, in 
issuing a new SSOC, the RO should consider the veteran's 
statements in its analysis and notify the veteran of the 
relevant law pertaining to extra-schedular considerations. 

The veteran supplied a September 2006 statement identifying 
and explaining recent treatment received at the VAMC in 
Biloxi, Jackson and Mobile, Alabama relevant to his low back 
condition. VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Requests for 
VA medical records should be made since the evidence may not 
be currently complete. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran's low back condition was last examined in April 
2004, over two years ago. Subsequent outpatient treatment 
records, as well as the veteran's testimony identifying 
recent treatment not of record, suggest the condition may 
have worsened. A new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the veteran 
from the VA Medical Center in Biloxi, 
Alabama, Jackson, Mississippi, and Mobile, 
Alabama for the time period August 2005 to 
the present. Any negative responses should 
be documented in the file. 

2. After obtaining the above VA records, to 
the extent available, schedule the veteran 
for an orthopedic VA examination to 
ascertain the severity of his service-
connected low back condition. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3. Provide the appellant a supplemental 
statement of the case (SSOC), which 
includes notice and consideration of the 
rating criteria for arthritis and extra-
schedular considerations. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


